Mr. Justice Wolf
delivered the opinion of the court.
*460This is an appeal from a sentence of imprisonment of 10 days, the defendant having been found guilty of selling adulterated milk. There was proof of the milk being adulterated and that’ fact is not disputed. The defenses which the appellant raises fall under two heads: First, that the proof was insufficient of the origin of the milk, namely, as having come from the appellant or as having been under his direction or control; second, that there was no, evidence of defendant’s intervention, which also involves the question of intent. It was sufficiently proved that the milk came from the dairy of the appellant, the can from which the milk was taken by the inspector being shown to, bear the name of the appellant and witnesses having testified to the transfer of the can from the possession of the appellant to the possession of such inspector. Appellant insists that he did not adulterate the milk, and there was no proof of his intervention ; but the selling of adulterated milk is the statutory crime prohibited and proved. It makes no difference whether the appellant’s intent was fraudulent, as the statute makes it incumbent on every seller of milk to sell nothing but pure milk if he desires to avoid the rigors of the law. (Laws of 1910, p. 163.) Under the old law we fully diseussed the principle in the case of Rosendo Ferraris, decided on December 22, 1909. There it is shown in all the opinions, differing as they do with respect to the proper disposition of that particular case, that where the statute in this class of cases says nothing about a fraudulent intent or similar mental element none is necessary to be proved. The judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf, and del Toro concurred.